DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 107-109, drawn to a kinetic energy generating device with a shell.
Group II, claims 110-119 and 132-135, drawn to a kinetic energy generating device and method with a swinging mounting.
Group III, claims 120-123, drawn to a kinetic energy generating device with two magnetic groups.
Group IV, claims 124-131 and 136-138, drawn to a kinetic energy generating device and method with a seal lid.
Claim 106 links inventions I, II and III.  
The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim, claim 106.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a kinetic energy generating device of claim 106, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ruff (US 2013/0285480).  
As to claim 106, Ruff shows (FIG. 1a):

    PNG
    media_image1.png
    261
    456
    media_image1.png
    Greyscale

A kinetic energy generating device, comprising: 
at least a magnetic group, comprising an upper magnetically permeable member 112A, a lower magnetically permeable member 112B, a permanent magnet member 110 arranged between said upper magnetically permeable member 112A and said lower magnetically permeable member 112B, and a magnetic gap 112G defined between said upper magnetically permeable member 112A and said lower magnetically permeable member 112B; 
a magnetically permeable cavity body 102, comprising a middle column 104, wherein said magnetically permeable cavity body 102 and said magnetic group form a magnetically permeable cavity 102C, wherein said middle column 104 is arranged in said magnetically permeable cavity 102C; and 
a coil 106, surrounding around said middle column 104, wherein said middle column 104 has an end extended into said magnetic gap 112G, such that when said magnetic group is displaced relatively to said middle column 104, said middle column 104 will contact said upper magnetically permeable member 112A and said lower magnetically permeable member 112B alternately, which changes the direction of magnetic induction lines passing through said coil 106 and therefore generates induced current (para[0044]-[0049]).
Groups I-III and Group IV lack unity of invention because even though the inventions of these groups require the technical feature of a kinetic energy generating device shared between claims 106, 124 and 136, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ruff (US 2013/0285480) and separately Xu (CN 102938606 A).  
As to claim 106, Ruff shows a kinetic energy generating device in FIG. 1a as demonstrated above in paragraph 7.
As to claim 124, Xu shows (FIG. 1 and 2) all of the technical features including the technical features shared with claim 106, and specifically Xu shows (FIG. 1 and 2):

    PNG
    media_image2.png
    422
    829
    media_image2.png
    Greyscale

A kinetic energy generating device, comprising: 
a magnetically permeable cavity body, comprising an upper magnetism seal lid 1-1 and a lower magnetism seal lid 1-2 and defining a magnetically permeable cavity (between the seal lids); 
a middle column 3; 
a permanent magnet member 2, jointly arranged between said upper magnetism seal lid 1-1 and said lower magnetism seal lid 1-2; and 
a coil 4 surrounding around said middle column 3, wherein both said coil 4 and said permanent magnet member 2 are arranged in said magnetically permeable cavity, wherein a magnetic gap G is defined between said upper magnetism seal lid 1-1 and said lower magnetism seal lid 1-2, wherein said 
As to claim 136, Xu shows (FIG. 1 and 2) all of the technical features including the technical features shared with claim 106, and specifically Xu shows (FIG. 1 above and 2)  A kinetic energy generating method, comprising the following steps: driving a middle column 3 to pivotally move, so as to alternately contact an upper magnetism seal lid 1-1 and a lower magnetism seal lid 1-2 located on the two ends of a permanent magnet member 2, such that the direction of the magnetic induction lines that pass through the coil 4 surrounding the middle column 3 changes and renders the coil 4 to generate induced current and produce electric power, wherein the permanent magnet member 2 and the coil 4 are accommodated in a magnetically permeable cavity formed by the upper magnetism seal lid 1-1 and the lower magnetism seal lid 1-2 (the permeable cavity coincides with the gap G; Translation page 2:30 to page 3:32).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT E MATES/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832